On State’s Motion to Dismiss.
BEAUCHAMP, Judge.
Appellant was assessed a fine of $2,000 with two years in jail on a complaint charging the possession of beer for sale in a dry area, together with a prior conviction for the purpose of enhancing the punishment.
This court delivered its opinion on April 2, 1952, reversing the judgment and remanding the cause to the trial court for a new trial.
By proper affidavit it is now made known that prior to the date of the foregoing opinion and on the night of the 24th of March, 1952, the appellant escaped from the jail of Taylor County and had not been apprehended on the 31st day of March, 1952, when said affidavit was presented to this court.
The opinion reversing the judgment is withdrawn and it'is the order of this court that the appeal be dismissed.